995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary D. MURPHY, Plaintiff-Appellant,v.UNITED STATES MARSHAL SERVICE;  Anne Caveli;  Mark Smythers,Deputy U. S. Marshal;  Danny Freeman, Deputy U. S.Marshal, Defendants-Appellees.
No. 92-7260.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 19, 1993Decided:  June 7, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-92-162-R)
Mary D. Murphy, Appellant Pro Se.
Richard Albert Lloret, Office of the United States Attorney, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, PHILLIPS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Mary D. Murphy appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Murphy v. United States Marshals Service, No. CA-92-162-R (W.D. Va.  Nov. 25, 1992).  We deny the Government's motion to dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED